BROCK, Chief Judge.
Defendant assigns as error the ruling of the trial judge in permitting the State to offer evidence of defendant’s possession of marijuana in Louisiana and his plea of guilty and sentence in Louisiana on the charge of possession of marijuana. “While it is well established that evidence of other crimes, having no bearing upon the crime for which the defendant is on trial, may not be introduced prior to his taking the stand as a witness in his own behalf, it is equally well settled that all facts, relevant to the proof of the defendant’s having committed the offense with which he is charged, may be shown by evidence, otherwise competent, even though that evidence necessarily indicates the commission by him of another criminal offense.” State v. Atkinson, 275 N.C. 288, 312, 167 S.E. 2d 241 (1969).
Here there is evidence that four young men stole a camper-vehicle in Fuquay-Varina. Two' days later, three young men fitting the description of three of the four seen in Fuquay-Varina were found in Louisiana in possession of the stolen camper-vehicle. They admitted jointly possessing the marijuana found *87in the glove on the right front seat. In our opinion this evidence is relevant and has substantial probative value in its logical tendency to establish that the three were acting jointly and in concert at the time the vehicle was stolen in North Carolina. See 1 Stansbury, N. C. Evidence 2d, §§ 91, 92 (Brandis rev. 1973). This assignment of error is overruled.
Defendant next assigns as error the action of the trial judge in summarizing, in his instructions to the jury, the evidence of defendant’s arrest, plea, and sentence in Louisiana on the marijuana charge. Obviously, if the evidence were properly admitted, it was not error for the judge to summarize it in his charge. This assignment of error is overruled.
No error.
Judges Vaughn and Martin concur.